Citation Nr: 1734619	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-32 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a bilateral eye disability, claimed as vision loss, to include as secondary to service-connected diabetes mellitus or exposure to herbicide agents.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 3, 2016.


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967, with confirmed service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The claims were remanded in February 2017.

The issues of entitlement to service connection for a bilateral eye disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not reflect a diagnosis of any acquired psychiatric disorder during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he has an acquired psychiatric disorder, claimed as symptoms of mental instability, due to herbicide agent exposure in active service.  

With respect to whether the Veteran has a present disability, the evidence does not reflect a diagnosis of an acquired psychiatric disorder at any time during the pendency of the appeal.  Specifically, a February 2016 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of any mental disorder and the Board finds the examiner's conclusion consistent with the evidence of record.  Notably, the Veteran received mental health treatment but was not diagnosed with any psychiatric disorder.  Although a November 2016 VA treatment record indicated mild symptoms of depression based on the Veteran's self-reporting, a related treatment note by a VA staff psychologist assessed that the Veteran with a stable emotional state.  Moreover, a July 2016 VA consultation found the Veteran alert, cooperative, receptive, and fully-oriented, with euthymic mood and logical thought and assessed tobacco use disorder; the treatment provider noted that the Veteran denied depressive symptoms but had episodes of irritability and concern about his medical conditions.  To the extent that the evidence indicates the Veteran may have a diagnosis of tobacco use disorder, the Board notes that service connection may not be awarded for a substance abuse disorder based on in-service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); see also 38 C.F.R. § 3.300 (disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.).

The Board acknowledges the Veteran contentions that he has a mental instability related to herbicide exposure in service; however, there is no indication that he has the training or experience required to diagnose an acquired psychiatric disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report his observable symptoms of irritability, feelings of depression, and difficulty coping with a medical condition, the diagnosis of an acquired psychiatric disability is not capable of lay observation and requires medical expertise to determine.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of an acquired psychiatric disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

Accordingly, service connection for an acquired psychiatric disability must be denied.  



ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for a bilateral eye disability, claimed as vision loss, may be decided.  Specifically, an additional medical opinion is required to address all relevant evidence of record.

In accordance with a February 2017 remand, the Veteran was afforded a March 2017 VA examination and medical opinion reported diagnoses of bilateral pseudophakia, non-exudative macular atrophy, parafoveal telangiectasia, and blepharitis with a history of bilateral post-surgical cataracts and intraocular lens implants.  The examiner noted that a separation examination found 20/20 vision in both eyes and concluded that vision loss was not due to service.  The examiner further found the Veteran's general vision loss was not proximately due to diabetes mellitus because examination found no diabetic retinopathy.  

With regard to the diagnosis of blepharitis, the examiner noted that blepharitis did not cause vision reduction and was not related to diabetes mellitus because it was common among elderly patients due to staplylococcal or seborrheic origin.  With regard to parafoveal telangiectasia, the examiner noted the Veteran's history of smoking and found the disorder was not secondary to diabetes because it was a developmental, acquired vascular anomaly of the foveal avascular zone characterized by irregular capillary dilation, exudation, and edema that was worsened by smoking, but did not offer an opinion as to whether diabetes aggravated parafoveal telangiectasia.  With regard to macular pigmentary degeneration, the examiner concluded that it was not related to diabetes mellitus or active service but did not provide a rationale in support of the conclusion.  Finally, the examiner did not provide opinions addressing the Veteran's diagnoses of post-operative cataracts and intraocular lens implants as directed in the February 2017 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is required to obtain a complete medical opinion that addresses all eye diagnoses present during the period of the appeal.

Additionally, the Veteran's claim of entitlement to a TDIU prior to February 3, 2016, is impacted by the remanded claim for service connection for a bilateral eye disability.  Since the claim may impact the Veteran's combined total disability rating and the overall functional impairment caused by service-connected disabilities, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature and remand is required pending resolution of the intertwined claim.

Accordingly, the case is REMANDED for the following actions:

1.	After completing any records development, the claims file should then be sent to an examiner to determine whether any eye diagnosis present during the period of the claim is related to the Veteran's service-connected diabetes mellitus.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion for any eye diagnosis present during the period of the claim (to specifically include blepharitis, parafoveal telangiectasia, macular degeneration, and post-operative cataracts with intraocular lens implants) as to whether it is at least as likely as not (50 percent probability or greater) that each disorder was: 

a) worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected diabetes mellitus, or

b) caused by service-connected diabetes mellitus.

If the examiner finds any eye disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

A rationale must be provided for any opinion expressed. 

2.	After completing the requested action, and any additional actions deemed warranted, the AOJ should readjudicate the claims for service connection for a bilateral eye disability and a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


